Exhibit 10.43
PERFORMANCE UNIT GRANT
AWARD AGREEMENT
     This AGREEMENT (“Agreement”) is made as of February 10, 2009, by and
between Service Corporation International, a Texas corporation (the “Company”),
and                                         (the “Employee”)
     WHEREAS, the Compensation Committee (“Compensation Committee”) of the Board
of Directors of the Company has determined that it is to the advantage and
interest of the Company to grant to the Employee the performance units grant
provided for herein in consideration of services provided by Employee and to
provide focus on the longer-term success of the Company.
     NOW, THEREFORE, the Company and the Employee hereby agree as follows:
          1. Grant of Award. Pursuant to the Company’s Amended 1996 Incentive
Plan (“Plan”), Employee is hereby granted as of January 1, 2009, a Performance
Unit Grant Award (the “Award”), subject to the terms and conditions set forth
below, with respect to                     performance units (“Units”). The
Units covered by the Award shall vest in accordance with Section 2 — Vesting. If
the Award becomes payable, Employee will be entitled to receive, net of
applicable withholding or applicable social security taxes, a cash payment
representing the product of (i) the number of Units vested and (ii) the
Performance Settlement Factor as determined using Schedule B, attached hereto
and made a part of this Agreement. If the Award becomes payable, the Award will
be paid to the Employee as soon as practicable after the end of the Performance
Cycle, but no later than March 15, 2012.
     2. Vesting.
     (a) Vesting for Continuous Employment. If the Employee is employed by the
Company (or any Affiliate thereof) continuously during the Performance Cycle,
the Award will vest 100%.
     (b) Vesting for Death, Disability and Termination by the Company without
Cause. In the event of the termination of Employee’s employment with the Company
(or any Affiliate thereof) prior to the end of the Performance Cycle due to the
Employee’s death, Disability or termination by the Company without cause, the
Award will vest, in accordance with the following calculation. The number of
Performance Units under the Award to be vested is determined by the number of
active months of employment by the Employee during the Performance Cycle divided
by 36 (which is the number of months in the “Performance Cycle” as set forth in
Schedule A).
Performance Unit Plan Grant Agreement
Performance Year 2009

 



--------------------------------------------------------------------------------



 



     (c) Discretionary Vesting for Retirement. In the event of the termination
of Employee’s employment with the Company (or any Affiliate thereof) prior to
the end of the Performance Cycle due to the Employee’s retirement on or after
attainment of age 60 with 10 years of service or retirement on or after
attainment of age 55 with 20 years of service, the Award will vest, if the
Compensation Committee, in its sole discretion by meeting or unanimous consent
occurring prior to the date of resignation, causes the Award to vest, in which
event the Award will vest in accordance with the following calculation. The
number of Performance Units under the Award to be vested is determined by the
number of active months of employment by the Employee during the Performance
Cycle divided by 36 (which is the number of months in the “Performance Cycle” as
set forth in Schedule A).
     (d) No Vesting regarding Termination for Cause or Termination by Employee.
In the event of a termination by the Company for cause of Employee’s employment
with the Company (or any Affiliate thereof), or if the Employee terminates
his/her employment with the Company (or any Affiliate thereof), any unpaid Award
shall be forfeited in its entirety.
     (e) Vesting for Change of Control. In the event of a Change of Control of
the Company, the Award will be vested and paid at target.
     3. Transfer Restrictions. This Award is non-transferable otherwise than by
will or by the laws of descent and distribution, and may not otherwise be
assigned, pledged or hypothecated and shall not be subject to execution,
attachment or similar process. Upon any attempt by the Employee (or the
Employee’s successor in interest after the Employee’s death) to effect any such
disposition, or upon the levy of any such process, the Award may immediately
become null and void, at the discretion of the Compensation Committee.
     4. Tax. The Employee will pay ordinary income tax and all associated
employment taxes (FICA) when the Award is paid.
     5. Miscellaneous. This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company, (b) shall be governed by the laws of
the State of Texas and any applicable laws of the United States, and (c) may not
be amended without the written consent of both the Company and the Employee. No
contract or right of employment shall be implied by this Agreement.
     6. Incorporation of Plan Provisions. This Award and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which shall be controlling and are incorporated herein
by reference. Capitalized terms not otherwise defined herein (inclusive of
Schedule A) shall have the meanings set forth for such terms in the Plan.
     7. Code Section 409A Compliance. Notwithstanding the applicable provisions
of this Agreement regarding timing of distribution of payments, the following
special rules shall apply in order for this Agreement to comply with Internal
Revenue Code §409A: (i)
Performance Unit Plan Grant Agreement
Performance Year 2009

 



--------------------------------------------------------------------------------



 



to the extent any distribution is to a “specified employee” (as defined under
IRC§409A) and to the extent such applicable provisions of IRC §409A require a
delay of such distributions by a six month period after the date of such
Employee’s separation of service with the Company, the provisions of this
Agreement shall be construed and interpreted as requiring a six month delay in
the commencement of such distributions thereunder.
     To the extent of any compliance issues under Internal Revenue Code
Section 409A, the Agreement shall be construed in such a manner so as to comply
with the requirements of such provision so as to avoid any adverse tax
consequences to the Employee.
     8. SCI TSR. Notwithstanding anything herein to the contrary, no Award and
no payment shall be made under this Agreement if (i) the Company’s TSR is
negative, or (ii) the Company’s TSR ranking is less than the 25th percentile of
the TSR of the peers in the Comparator Group.
     9. Clawback. If (i) Employee is a Company officer at or above the level of
Vice President at the date of this Agreement and (ii) it is determined that
Employee has engaged in fraud that causes, in whole or in part, a material
adverse restatement of the Company’s financial statements, then any unpaid Award
shall be forfeited in its entirety. In addition, if (i) an Award has been paid
under this Agreement prior to the time of such determination, and (ii) the
payment occurred at any time after the ending date of the period covered by the
incorrect financial statements, then the Employee must repay the Company the
entire amount of his or her Award payment. Any determination by the Board of
Directors with respect to the foregoing shall be final, subject however to the
right of the Employee to contest such determination in any court of competent
jurisdiction. The Company agrees to pay promptly as incurred all legal fees and
expenses which the Employee may reasonably incur as a result of any such
contest; provided however, if the Employee does not prevail in such contest, the
Employee will reimburse the Company for all such legal fees and expenses. As
used herein, the term “fraud” shall mean the act of knowingly making a false
representation of a material fact with the intent to deceive.
     10. Binding Effect. This Agreement shall be effective only if executed by
the Company (by manual, typed, stamped or facsimile signature), recorded as a
performance unit grant in the minutes of the committee administering the Plan
and manually signed by Employee. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.
     IN WITNESS HEREOF, the Employee and the Company have executed this
Performance Unit Grant Award as of the day and year first above written.
Performance Unit Plan Grant Agreement
Performance Year 2009

 



--------------------------------------------------------------------------------



 



     
EMPLOYEE
  Service Corporation International
 
   
 
   
[Signature]
  Name:
 
  Title:

Performance Unit Plan Grant Agreement
Performance Year 2009

 



--------------------------------------------------------------------------------



 



Schedule A
Performance Unit Grant Criteria
Definitions
For purposes of this Award, the following definitions will control:
“Award” is a grant of Performance Units as approved by the Compensation
Committee of the Board of Directors of Service Corporation International.
“Comparator Group” is defined as the publicly traded U.S. companies with
revenues of $1 — $3 billion listed in the Towers Perrin 2009 executive
compensation database at the date hereof which are in existence at the end of
the performance cycle.
“Measurement Price” is defined as the closing stock price on the last trading
day of the performance period.
“National Exchange” is defined as the New York Stock Exchange (NYSE), the
National Association of Stock Dealers and Quotes (NASDAQ), or the American Stock
Exchange (AMEX).
“Plan Administrator” is SCI’s Compensation Committee, which may delegate certain
elements of administrative responsibility to the Company’s CEO or appropriate
members of his staff. Any performance goals, performance standards and award
determinations must be approved by SCI’s Compensation Committee.
“Performance Cycle” is defined as the three-year period beginning December 31,
2008 and ending December 31, 2011.
“Performance Settlement Factor” is the applicable percentage set forth in
Schedule B to be applied to the number of vested units based on SCI’s relative
TSR ranking within the Comparator Group, as interpolated.
“Performance Unit” is a unit valued at $1 per unit.
“Total Shareholder Return” (TSR) is defined as the rate of return reflecting
stock price appreciation plus reinvestment of dividends over the Performance
Cycle. Specifically, TSR will be calculated using the following provisions: $100
invested in SCI stock on the first day of the performance cycle, with dividends
reinvested, compared to $100 invested in each of the peer companies in the
Comparator Group, with dividend reinvestment during the same period.
Performance Unit Plan Grant Agreement
Performance Year 2009

 



--------------------------------------------------------------------------------



 



Schedule B
Performance Unit Awards Settlement Criteria
2009 — 2011 Performance Cycle

          SCI Weighted         Average Total         Shareholder Return        
Ranking Relative to       % of Target Award Comparator Group at       Paid as
Incentive End of Performance       (Performance Cycle*   Ranking   Settlement
Factor) Maximum   75th% or greater   200%     70th%ile   180%     65th%ile  
160%     60th%ile   140%     55th%ile   120% Target   50th%ile   100%    
45th%ile   85%     40th%ile   70%     35th%ile   55%     30th%ile   40%
Threshold   25th%ile   25% Below Threshold   Less than 25th%ile   0%

  •   Calculation of awards for performance levels between Target and Maximum,
or Threshold and Target will be calculated using straight-line interpolation.  
  •   If mergers and acquisitions result in a reduction in the number of peer
group companies during the cycle, these percentile rankings will reflect the
Comparator Group companies still intact at the end of the performance cycle.    
•   In the event SCI’s TSR is negative at the end of the performance period, no
payments will be made to participants.

Performance Unit Plan Grant Agreement
Performance Year 2009

 